Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s Application filed on 04/22/2021 has been reviewed.
Claims 1-20 have been examined.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20180336254 to Bergman et al. (hereinafter “Bergman”), and further in view of U.S. Patent No. 10095759 to Scott Cappiello (hereinafter “Cappiello”).
As to claim 1, Bergman teaches a method for data wrangling, comprising (computer implemented method in a system comprising processor and non-transitory computer readable medium, par. 0053-0063): 
determining one or more data operations to be performed on a multi-dimensional dataset (Fig. 2B-4, par. 0032, 0036-0039, determining one or more operations on one or more dimensions of a data model for processing, i.e. “In FIG. 3A, display area 305 is provided a blank visualization 310 and display area 315 is providing selectable user interface (UI) items 320-330 (e.g., drop-down menu controls). UI item 320 is for selecting a data source (e.g., a dataset stored according to a data model), UI item 325 is for selecting a measure in the data source (e.g., a measure in a data model according to which data in the data source is stored), and UI item 330 is for selecting a dimension in the data source (e.g., a dimension in a data model according to which data in the data source is stored)”); 
determining at least one operation type associated with the one or more data operations to be performed (Fig. 2B-4, par. 0032, 0036-0039, determining one or more operation type on one or more dimensions of a data model for processing, i.e. “In FIG. 3A, display area 305 is provided a blank visualization 310 and display area 315 is providing selectable user interface (UI) items 320-330 (e.g., drop-down menu controls). UI item 320 is for selecting a data source (e.g., a dataset stored according to a data model), UI item 325 is for selecting a measure in the data source (e.g., a measure in a data model according to which data in the data source is stored), and UI item 330 is for selecting a dimension in the data source (e.g., a dimension in a data model according to which data in the data source is stored)”); 
dividing the multi-dimensional dataset into a plurality of sub-tables based on the operation type (Fig. 2B-4, par. 0022, 0036-0039, providing plurality of sub-tables such as one or more dimensions of a data model for processing, i.e. “Referring to FIGS. 1, 2A, 3A, and 3C as an example, a user of client device 105 may specify a data model as a data source, one or more measure of a data model, and one or more dimensions of the data model using GUI 300 illustrated in FIG. 3A, provide a script using script tool 350 illustrated in FIG. 3C, and then select UI item 355 illustrated in FIG. 3C. In response to the selection of UI item 355, client device 105 may send a request to execute the script on the specified data.”);
providing the plurality of sub-tables to a data 
determining, based on the processed plurality of sub-tables, a finished multi- dimensional dataset (Fig. 2B-4, par. 0022, 0036-0039, result of multi-dimensional dataset).
Bergman does not explicitly teach wrangling process and in parallel as claimed.
Cappiello teaches wrangling process in multidimensional environment and in parallel (col. 5 ln. 22-37, col. 5 ln. 54-col. 6 ln. 64, col. 8 ln. 32-64, wrangling process and processing database transactions in parallel, i.e. “In some examples, one or more database transactions can be processed in the form of one or more queries 124a-c to the in-memory analytic data store 112. For example, a high level database transaction can be divided into the multiple queries 124a-c. In some examples, the number of queries 124a-c can be as high as a number of parallel processing units 120a-c that are available to process the queries 124a-c in parallel. As shown, the queries 124a-c can be processed in parallel by the respective processing units 120a-c. For example, query 124a may require the summation of a column of data (e.g., numbers) residing in a portion of the data sub set 116a. For example, the column of data relates to sales made by a customer over a period of time. This summation operation can be handled by respective processing unit 120a. Substantially at the same time, a different (but perhaps related) operation, e.g. retrieving transaction dates for the sales fields being processed through the summation operation, can be handled by processing unit 120b operating on data sub set 116b. The results from respective queries 124a and 124b can be sent back to a query engine (see e.g. FIG. 3 described in further detail below) to assemble the information for, e.g., final display…. For example, computer systems implementing the techniques described herein (e.g. computer system 100 of FIG. 2) uses information about an application and/or design aspects of a dashboard application 130 to generate queries 124a-c to the in-memory data store. For example, dashboard application 130 can include a dashboard interface, as described in detail below, in which two or more grids (e.g. tables of data) are based on same or similar content. In some implementations, the computer system 100 can cause a single combined query (e.g., only query 124a) or parallel queries (e.g., queries 124a-c) to be executed on the in-memory data store for the two or more grids. In some implementations, dashboard application 130 can have two visualizations representing, e.g. sales trends over time through both a line chart and a grid of data. In the computer system 100, the data needed for the two visualizations can be the same and so can be based on a either a single query or multiple parallel queries to in-memory analytic data store 112. In some examples, dashboard application 130 can include two visualizations (not shown) based on selecting key performance indicators (KPIs) from a same set of underlying data in in-memory data store 112. Because the underlying data involved is the same, the visualizations can be executed together—i.e. a single query or multiple parallel queries can be executed together. In some implementations, dashboard application 130 can include visualizations that are based on same or similar filtering criteria, and as such queries corresponding to these visualizations can be combined into a single query and/or executed together….In some implementations, a data service engine 128 can receive data from multiple high volume data storage systems and load the received data into in-memory data store 112. In some examples, data service engine 128 can perform parallel data loading into data store 112 through parallel processes 128a-c. For example, processes 128a-c can load data from a corresponding data sources (not shown) into respective in-memory data store sub sets 116a-c in parallel. In some implementations, the loaded data can be all of the market intelligence data needed to generate output for an end application, e.g., a dashboard/visualization engine as described in further detail below…. The in-memory analytic data store 112 can enable bigger data volume given its partitioned and parallel processing structure. For instance, current in-memory technologies are limited to two billion rows. By dividing datasets into partitions (e.g., data store sub sets 116a-c), each partition or sub set 116a-c can have up to two billion rows, which increases the overall data volume. The partitioning can be performed on a single node or over multiple nodes as described below. For single node partitioning, data partitions are distributed across multiple cores on a single machine and grids/views are processed in parallel across all cores on a single multi-processor node. For multiple node partitioning, data partitions are distributed within and across multiple nodes (e.g., machines) and queries processed in parallel within and across multiple nodes.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cappiello with the teaching of Bergman because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Cappiello would allow Bergman to facilitate processing data in multiple portions while maintaining load balancing, i.e. “In general, one innovative aspect of the subject matter described in this specification can be embodied in methods that include the actions of receiving, by an in-memory engine, a request for data; transmitting, by the in-memory engine and to a metadata storage unit, data that is associated with the request; receiving, by the in-memory engine and from the metadata storage unit, metadata; based on the metadata, determining, by the in-memory engine, a first amount of processing to be performed by the in-memory engine and a second amount of processing to be performed by a data engine; transmitting, by the in-memory engine and to the data engine, a request (i) for a first portion of unprocessed data and (ii) to perform a second amount of processing on a second portion of unprocessed data; receiving, by the in-memory engine and from the data engine, the first portion of unprocessed data and the second portion of processed data; processing, by the in-memory engine, the first portion of unprocessed data; and in response to the request for data, providing, by the in-memory engine, the first portion of processed data and the second portion of processed data. These and other embodiments can each optionally include one or more of the following features. The first amount of processing and the second amount of processing includes filtering, aggregation, wrangling, searching, data mining, text analytics, on demand loading, incremental refreshing, streaming, data blending, complex ETL workflows, or multi-sourcing. The in-memory engine receives the request for data request from a dashboard application. The action of determining, based on the meta data and by the in-memory engine, a first amount of processing to be performed by the in-memory engine and a second amount of processing to be performed by a data engine in required to determine the data includes generating a query tree that includes query tasks for processing; and determining that the first amount of processing includes a first portion of the query tasks and the second amount of processing includes a second portion of the query tasks. The action of determining, based on the metadata by the in-memory engine, a first amount of processing to be performed by the in-memory engine and a second amount of processing to be performed by a data engine in required to determine the data includes determining the first amount of processing and the second amount of processing to balance a processing load of the in-memory engine and a processing load of the data engine” (Cappiello, col. 1 ln. 40-col. 2 ln. 42.)
As to claim 3, combination of Bergman and Cappiello teaches the method of claim 1, wherein dividing the multi-dimensional dataset into the plurality of sub-tables based on the operation type further comprises: splitting the multi-dimensional dataset into tables; determining groupings of operations based on columns and/or rows of the tables targeted by the data operations; extracting the sub-tables from the tables based on the groupings; and determining scripts for each of the sub-tables based on the groupings (Fig. 2B-4, par. 0032-0039, providing plurality of sub-tables such as one or more dimensions of a data model for processing, i.e. “Referring to FIGS. 1, 2A, 3A, and 3C as an example, a user of client device 105 may specify a data model as a data source, one or more measure of a data model, and one or more dimensions of the data model using GUI 300 illustrated in FIG. 3A, provide a script using script tool 350 illustrated in FIG. 3C, and then select UI item 355 illustrated in FIG. 3C. In response to the selection of UI item 355, client device 105 may send a request to execute the script on the specified data.”).
As to claim 5, the combination of Bergman and Cappiello teaches the method of claim 1, wherein dividing the multi-dimensional dataset into the plurality of sub-tables based on the operation type further comprises: splitting the multi-dimensional dataset into tables; determining groupings of operations based on columns and/or rows of the tables targeted by the data operations; extracting the sub-tables from the tables based on the groupings; and determining scripts for each of the sub-tables based on the groupings, and wherein the extracting the sub-tables includes: extracting columns or rows associated with a grouping based on the columns or rows targeted by the groupings of the operations  (Fig. 2B-4, par. 0022, 0032-0039, extracting columns in one or more dimensions of a data model for processing, i.e. “a data model is defined as one or more views and one or more tables associated with the one or more views. A view can be a filter associated with one or more tables that provides access to one or more attributes (e.g., columns) of the one or more tables. Alternatively or in addition, a view may provide access to data calculated based on and/or derived from one or more attributes of the one or more tables. In some instances, a view can be a filter associated with one or more views and/or tables that provides access to one or more attributes of the one or more views and/or tables. In some embodiments, a data model definition specifies a one or more tables that includes a set of measures and a set of dimensions. In some such embodiments, a measure may be an attribute in the one or more tables that is configured to store a numeric value while a dimension may be an attribute in the one or more tables that is configured to store a value associated with a measure that is used for categorizing the measure…Referring to FIGS. 1, 2A, 3A, and 3C as an example, a user of client device 105 may specify a data model as a data source, one or more measure of a data model, and one or more dimensions of the data model using GUI 300 illustrated in FIG. 3A, provide a script using script tool 350 illustrated in FIG. 3C, and then select UI item 355 illustrated in FIG. 3C. In response to the selection of UI item 355, client device 105 may send a request to execute the script on the specified data.”).
Regarding claims 8, 10, 12, is essentially the same as claim 1, 3, 5 except that it sets forth the claimed invention as a system rather than a method and rejected for the same reasons as applied hereinabove. 
Regarding claims 15, 17, 19, is essentially the same as claim 1, 3, 5 except that it sets forth the claimed invention as a non-transitory computer readable medium rather than a method and rejected for the same reasons as applied hereinabove. 
Claim(s) 2, 6, 9, 13, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20180336254 to Bergman et al. (hereinafter “Bergman”), U.S. Patent No. 10095759 to Scott Cappiello (hereinafter “Cappiello”), U.S. Patent Application Publication No. 20160188692 to Tsumura et al. (hereinafter “Tsumura”), and further in view of U.S. Patent No. 10733198 to Marschner et al. (hereinafter “Marschner”).
As to claim 2, the rejection of claim 1 is hereby incorporated by reference, the combination of Bergman and Cappiello teaches the method of claim 1, wherein dividing the multi-dimensional dataset and providing the plurality of sub-tables to a data wrangling process further comprise: determining scripts and sub-tables based on operation type (Fig. 2B-4, par. 0022, 0036-0039, providing plurality of sub-tables such as one or more dimensions of a data model for processing, i.e. “Referring to FIGS. 1, 2A, 3A, and 3C as an example, a user of client device 105 may specify a data model as a data source, one or more measure of a data model, and one or more dimensions of the data model using GUI 300 illustrated in FIG. 3A, provide a script using script tool 350 illustrated in FIG. 3C, and then select UI item 355 illustrated in FIG. 3C. In response to the selection of UI item 355, client device 105 may send a request to execute the script on the specified data”); extracting the sub-tables from the multi-dimensional dataset (Fig. 2B-4, par. 0022, 0036-0039, providing plurality of sub-tables such as one or more dimensions of a data model for processing, i.e. “Referring to FIGS. 1, 2A, 3A, and 3C as an example, a user of client device 105 may specify a data model as a data source, one or more measure of a data model, and one or more dimensions of the data model using GUI 300 illustrated in FIG. 3A, provide a script using script tool 350 illustrated in FIG. 3C, and then select UI item 355 illustrated in FIG. 3C. In response to the selection of UI item 355, client device 105 may send a request to execute the script on the specified data.”); transmitting the scripts and sub-tables to a server, the server processing the sub- tables in parallel (Cappiello, col. 5 ln. 22-37, col. 5 ln. 54-col. 6 ln. 64, parallel processing) using the scripts and sub-tables to determine the processed plurality of sub-tables  (Fig. 2B-4, par. 0022, 0036-0039, providing plurality of sub-tables such as one or more dimensions of a data model for processing and scripts from processing, i.e. “Referring to FIGS. 1, 2A, 3A, and 3C as an example, a user of client device 105 may specify a data model as a data source, one or more measure of a data model, and one or more dimensions of the data model using GUI 300 illustrated in FIG. 3A, provide a script using script tool 350 illustrated in FIG. 3C, and then select UI item 355 illustrated in FIG. 3C. In response to the selection of UI item 355, client device 105 may send a request to execute the script on the specified data.”).
However, the combination of Bergman and Cappiello does not explicitly teach receiving completion message(s) from the server, the completion message(s) including the processed plurality of sub-tables as claimed.
Tsumura teaches receiving completion message(s) from the server, the completion message(s) including the processed plurality of sub-tables (Fig. 6, par. 0063, send notification to local client that data wrangling operations are complete.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of combination of Bergman and Cappiello  with the teaching of Tsumura because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Tsumura would enable combination of Bergman and Cappiello to recognize the availability of processing systems once a wrangling task is completed (Tsumura, par. 0063)
However, the combination of Bergman, Cappiello and Tsumura does not explicitly teach re-joining the processed plurality of sub-tables to the multi-dimensional dataset as claimed.
Marschner teaches re-joining the processed plurality of sub-tables to the multi-dimensional dataset (col. 27 ln. 48-col. 29 ln. 27, rejoining processed tables to dataset.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of combination of Bergman, Cappiello and Tsumura  with the teaching of Marschner because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Marschner would enable combination of Bergman, Cappiello and Tsumura to “…handling nested data structures in datasets…” (Marschner, col. 1 ln. 19-col. 2 ln. 3)
As to claim 6, all limitations of these claims have been addressed in the analysis of claims 1 and 2 above, and the claim is rejected on that basis.
Regarding claims 9, 13, is essentially the same as claim 2, 6, except that it sets forth the claimed invention as a system rather than a method and rejected for the same reasons as applied hereinabove. 
Regarding claims 16, 20, is essentially the same as claim 2, 6, except that it sets forth the claimed invention as a non-transitory computer readable medium rather than a method and rejected for the same reasons as applied hereinabove. 
Claim(s) 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bergman, Cappiello, and further in view of U.S. Patent Publication No. 20180113894 to Raza et al. (hereinafter “Raza”).
As to claim 4 combination of Bergman and Cappiello teaches the method of claim 1, wherein dividing the multi-dimensional dataset into the plurality of sub-tables based on the operation type further comprises: splitting the multi-dimensional dataset into tables; determining groupings of operations based on columns and/or rows of the tables targeted by the data operations; extracting the sub-tables from the tables based on the groupings; and determining scripts for each of the sub-tables based on the groupings, and wherein determining groupings of operations further comprises: determining at least one operation of the one or more data operations to be performed on a column or row (Fig. 2B-4, par. 0022, 0036-0039, operations on plurality of sub-tables such as one or more dimensions of a data model for processing, i.e. “Referring to FIGS. 1, 2A, 3A, and 3C as an example, a user of client device 105 may specify a data model as a data source, one or more measure of a data model, and one or more dimensions of the data model using GUI 300 illustrated in FIG. 3A, provide a script using script tool 350 illustrated in FIG. 3C, and then select UI item 355 illustrated in FIG. 3C. In response to the selection of UI item 355, client device 105 may send a request to execute the script on the specified data.”)
The combination of Bergman and Cappiello does not explicitly teach determining at least two operations of the one or more data operations to be performed on adjacent columns or rows, and/or determining a plurality of operations of the one or more data operations to be performed on columns or rows within a threshold number of columns or rows from each other as claimed.
Raza teaches determining at least two operations of the one or more data operations to be performed on adjacent columns or rows, and/or determining a plurality of operations of the one or more data operations to be performed on columns or rows within a threshold number of columns or rows from each other (par. 0041-0044, iteratively refines as one or more data operations to be performed on adjacent columns, i.e. “the interface component 124 can obtain user input that iteratively refines a program (e.g., the first program) by specifying a particular output column to be further split and/or specifying a contiguous subsequence of the multiple output columns to be merged. Thus, a user can guide the process using a sequence of steps, where the user can indicate that more fine-grained splitting of a particular output column be provided and/or a contiguous subsequence of the multiple output columns produced by a previously executed program be merged. For instance, referring to the above exemplary scenario, the interaction component 128 can cause a result of the first program to be displayed on the display screen 126 of the computing device 118 by the interface component 124. The user can select a particular output column having dates in a format such as “Month Day, Year”, and can choose to further split this output column. Thus, the user input received by the interaction component 128 can specify the particular output column to be further split. Responsive to receiving such user input, the synthesis component 130 can synthesize the second program based on the user input. Further, the interpretation component 134 can execute the second program to output the refined, second split of the input column of the input data set 104. The interaction component 128 can cause a result of the second program to be displayed on the display screen 126 of the computing device 118 (e.g., with separate output columns for “Month” “Day” and “Year”).”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of combination of Bergman and Cappiello  with the teaching of Raza because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Raza would enable combination of Bergman and Cappiello to “…handle splitting the entries of a data set having arbitrary and/or varying formats…” (Raza, par. 0003-0006).
Regarding claim 11, is essentially the same as claim 4 except that it sets forth the claimed invention as a system rather than a method and rejected for the same reasons as applied hereinabove. 
Regarding claim 18, is essentially the same as claim 4 except that it sets forth the claimed invention as a non-transitory computer readable medium rather than a method and rejected for the same reasons as applied hereinabove. 
Claim(s) 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bergman, Cappiello, and further in view of U.S. Patent Publication No. 20180210935 to Yazicioglu et al. (hereinafter “Yazicioglu”).
As to claim 7 combination of Bergman and Cappiello teaches the method of claim 1. The combination of Bergman and Cappiello does not explicitly teach further comprising, before determining the one or more data operations: receiving imported data; and generating an initial multi-dimensional dataset based on the imported data and/or determining an existing multi-dimensional dataset to be updated based on the imported data, the initial multi-dimensional dataset or the existing multi-dimensional dataset being the multi-dimensional dataset upon which the one or more data operations are performed as claimed.
Yazicioglu teaches further comprising, before determining the one or more data operations: receiving imported data; and generating an initial multi-dimensional dataset based on the imported data and/or determining an existing multi-dimensional dataset to be updated based on the imported data, the initial multi-dimensional dataset or the existing multi-dimensional dataset being the multi-dimensional dataset upon which the one or more data operations are performed (Fig. 4-9, par. 0095-0105,0125-0130, importing/generating dataset and updating database based on generated dataset.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of combination of Bergman and Cappiello  with the teaching of Yazicioglu because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Yazicioglu would enable combination of Bergman and Cappiello to “…transform the data included in received electronic data files so that the data is compatible for importing into one or more data analysis systems, databases, or any combination thereof …” (Yazicioglu, par. 0002-0009, 0022.)
Regarding claim 14, is essentially the same as claim 7 except that it sets forth the claimed invention as a system rather than a method and rejected for the same reasons as applied hereinabove. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168